 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is executed on the dates set forth below the
signatures hereon but effective as of September 1, 2019, and is by and between
Argentum 47, Inc. domiciled in the 34 St. Augustine’s Gate, Hedon, HU12 8EX,
United Kingdom (“Employer”), and Mr. Enzo Taddei a resident of the Spain
(“Employee”).

 

1. Duties; Assignment

 

During the term of employment hereunder, the Employee shall initially perform
the duties of CFO & Director of Employer and its subsidiary companies, or such
other duties as assigned by and at the location determined by the Board of
Directors of the Employer. The Employee shall oversee all operational and
financial business carried out by the Employer and its subsidiary companies to
the best of his ability.

 

2. Compensation

 

In consideration of the services rendered by the Employee to the Employer
hereunder, the Employer shall pay the Employee an annual salary of no less than
$60,000, subject to annual review and adjustment of no less than a 5% percentage
increase, if any, in the U.S. Consumer Price Index during such year (“Base
Salary”). This Salary shall be paid on a monthly basis to the Employee or a
Company owned by the Employee at the option of the Employee.

 

3. Employment

 

The Employer hereby employs Employee and Employee hereby accepts such employment
on the terms set forth herein commencing on September 1, 2019:

 

  (a) Employment will continue for 24 months and until terminated as hereafter
set forth.         (b) Employer shall have the right to terminate this Agreement
and all of the Employee’s rights shall thereupon terminate upon the disability
(for 180 or more days, whether or not consecutive, in any 360-day period) of the
Employee (“Disability”) and the Employer giving written notice thereof, and this
Agreement shall automatically terminate upon the death of Employee (“Death”).  
      (c) Employer shall have the right to terminate the Employee’s employment
(1) for any reason or no reason with either (i) 60 days prior written notice of
termination or (ii) immediate notice of termination with an undertaking to
continue payment of the Employee’s compensation under this Agreement for 90
days, (2) at any time during the thirty six month period following the execution
of this agreement and with 30 days prior written notice or (3) for Cause (as
defined below), upon the Employee’s receipt of notice thereof. As used herein,
“Cause” means (i) willful or serious misconduct or dishonesty in the performance
of, the Employee’s duties hereunder or (ii) the indictment or conviction of the
Employee for a felony under state or federal criminal laws. Upon the effective
date of termination specified in such notice, this Agreement shall terminate
except for the provisions, which expressly survive termination, and the Employee
shall vacate the offices of the Employer.         (d) The Employee shall have
the right to terminate employment hereunder by providing 30 days’ written
notice. Thereafter, this Agreement shall terminate except for the provisions,
which expressly survive termination.

 

 

 

 

4. Severance Payments

 

  (a) If the Employer terminates this Agreement for any reason other than
Disability, Death, the Employee shall be entitled to receive, and the Employer
shall make, the following severance payments:

 

(i) Continue to pay a sum equivalent to Twelve months’ salary.

 

5. Expenses

 

The Employer shall reimburse the Employee’s expenses reasonably incurred in
carrying out his duties hereunder within 30 days of submittal of an itemized
account of such expenses together with such receipts and forms as are required
by the Employer’s normal policies and practices. In the event of cash advances
such reimbursements will be credited against the advanced account.

 

6. Benefits

 

The Employer shall provide, and Employee shall be entitled to participate in,
all benefit plans and programs generally available to employees of the Employer
on the same terms as other employees except as follows:

 

  (a) Vacation: The Employee shall be entitled to four weeks paid vacation per
year scheduled at times mutually convenient to the Employee and Employer. The
Employee shall be entitled to carry over unused vacation days into the next year
in accordance with Employer’s policy, as modified from time to time. The
Employee shall be entitled to all holidays as allowed to other employees of the
Employer with similar responsibilities.

 

7. Confidentiality; Non-Disclosure

 

  (a) For the purpose of this Agreement, “Confidential Information” is defined
to include any information, designs, software, processes, practices, plans,
proposals, markets, pricing, personnel or financial or business information
relating to the Employer, its affiliates (including the Subsidiary), and their
respective businesses, customers, suppliers, products or services, whether in
written, oral or other form. Confidential Information shall not include
information, which at the time of disclosure is in the public domain by
publication or otherwise through no fault of the Employee, or information
furnished by a third party which was not received directly from the Employer or
otherwise under an obligation of secrecy.         (b) At all times after the
date hereof, including after termination of this Agreement, the Employee shall
not, except with the expressed prior written consent of the Employer, directly
or indirectly communicate, disclose or divulge any of the Confidential
Information or use any of the Confidential Information for any purpose other
than performance of his duties hereunder.

 

8. Agreement Not to Compete

 

For so long as the Employee is entitled to receive severance payments under
Sections 4(a) for a period of one year from the effective date of termination if
the Employee voluntarily terminates his employment hereunder or if the Employee
is terminated by the Employer for Cause, the Employee agrees that he will not,
directly or indirectly, (1) be employed by, serve as a consultant or advisor to,
or have a material ownership interest in any corporation or other entity whose
business is competitive (as reasonably determined by the Board of Directors of
the Employer) with the business of the Employer, the Subsidiary or any of their
affiliates; provided, however that this clause (1) shall not prohibit any such
employment or other relationship with an entity which itself is not, but has a
separate corporate affiliate which is, engaged in such competitive business so
long as the Employee does not provide services to, assist or advise such
competitive affiliate in any way, or (2) induce or solicit any other person who
was employed by the Employer, Subsidiary or any of their affiliates at any time
during Employee’s employment by the Employer to engage in any line of business
competitive with that of the Employer, Subsidiary or their affiliates.

 

-2-

 

 

9. No Conflicting Agreements

 

The Employee represents and warrants that he is not a party to or bound by any
agreement or subject to any restriction arising out of any current or prior
employment or relationship which would be violated by his entering into and
performing his obligations under this Agreement, including, without limitation,
restrictions relating to non-competition or the protection of confidential
information.

 

10. Notices

 

All notices and other communication which are required or permitted hereunder
shall be sent to the following email addresses:

 

If to Argentum 47, Inc.:

 

peter@arg47.com

 

If to Mr. Enzo Taddei:

 

enzo@arg47.com

 

11. Miscellaneous

 

  (a) This Agreement shall be binding upon, inure to the benefit of, and
enforceable by the successors and assigns of the Employer and the heirs, estate,
personal representatives and beneficiaries of the Employee. The rights,
obligations and duties of the Employee hereunder shall be personal and are not
assignable or delegable in any manner whatsoever.         (b) The obligations of
the parties in Sections 4, 7, 8 and 11 shall survive any termination of this
Agreement.         (c) This Agreement constitutes the entire understanding of
the parties with respect to subject matter hereof, and shall not be modified,
terminated or any provisions waived orally, including this clause. Any such
modification, termination or waiver must be in writing and signed by each of the
parties hereto.         (d) No failure to exercise or delay in exercising any
right, power or remedy hereunder shall preclude any other or further exercise of
the same or any other right, power or remedy.         (e) This Agreement shall
be construed and enforced in accordance with the laws of the England and Wales.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below intending to be legally bound hereby.

 

Argentum 47, Inc.   Employee       /s/ Peter James Smith   /s/ Enzo Taddei Peter
James Smith - Director   Enzo Taddei Dated: September 1, 2019  

Dated: September 1, 2019

 

 

-3-

 

 